Name: Council Decision (EU) 2019/136 of 28 January 2019 on the position to be taken on behalf of the European Union within the Working Group on Wine established by the Agreement between the European Union and Japan for an Economic Partnership as regards the forms to be used for certificates for the import of wine products originating in Japan into the European Union and the modalities concerning self-certification
 Type: Decision
 Subject Matter: cooperation policy;  Asia and Oceania;  beverages and sugar;  international trade;  European construction;  tariff policy;  trade
 Date Published: 2019-01-29

 29.1.2019 EN Official Journal of the European Union L 25/25 COUNCIL DECISION (EU) 2019/136 of 28 January 2019 on the position to be taken on behalf of the European Union within the Working Group on Wine established by the Agreement between the European Union and Japan for an Economic Partnership as regards the forms to be used for certificates for the import of wine products originating in Japan into the European Union and the modalities concerning self-certification THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Union and Japan for an Economic Partnership (1) (the Agreement) was concluded by the Union by Council Decision (EU) 2018/1907 (2). It enters into force on 1 February 2019. (2) Pursuant to paragraph 1 of Article 2.28 of the Agreement, a certificate authenticated in conformity with the laws and regulations of Japan, including a self-certificate established by a producer authorised by the competent authority of Japan, suffices as documentation serving as evidence that the requirements for the importation and sale in the Union of wine products originating in Japan referred to in Article 2.25, 2.26 or 2.27 of the Agreement have been fulfilled. (3) Pursuant to paragraph 2 of Article 2.28 of the Agreement, the Working Group on Wine is, by decision, to adopt the modalities for the implementation of paragraph 1 of that Article, and in particular the forms to be used, and the information to be provided on the certificate. (4) Subparagraph 2(a) of Article 2.35 of the Agreement provides that the Working Group on Wine is to adopt the modalities concerning self-certification. (5) Pursuant to paragraph 3 of Article 2.35 of the Agreement, the Working Group on Wine is to hold its first meeting on the date of entry into force of the Agreement. (6) The Working Group on Wine, during its first meeting on 1 February 2019, is to adopt the decision on the forms to be used for certificates for the import of wine products originating in Japan into the Union and on the modalities concerning the self-certification in order to allow for the effective implementation of the Agreement and thus simplify import of wine products originating in Japan. The envisaged forms and modalities concerning the self-certification are consistent with the Union policies on facilitating trade and cooperating on prevention of fraud with third countries that concluded agreements with the Union. (7) It is appropriate to establish the position to be taken on the Union's behalf within the Working Group on Wine. (8) The position of the Union within the Working Group on Wine should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Working Group on Wine at its first meeting shall be based on the draft Decision attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 January 2019. For the Council The President P. DAEA (1) OJ L 330, 27.12.2018, p. 3. (2) Council Decision (EU) 2018/1907 of 20 December 2018 on the conclusion of the Agreement between the European Union and Japan for an Economic Partnership (OJ L 330, 27.12.2018, p. 1). DRAFT DECISION No 1/2019 OF THE EU-JAPAN WORKING GROUP ON WINE of ¦ on the adoption of the forms to be used for certificates for the import of wine products originating in Japan into the European Union and the modalities concerning self-certification THE WORKING GROUP ON WINE, Having regard to the Agreement between the European Union and Japan for an Economic Partnership, and in particular Articles 2.28 and 2.35 thereof, Whereas: (1) The Agreement between the European Union and Japan for an Economic Partnership (the Agreement) enters into force on 1 February 2019. (2) Article 22.4 of the Agreement establishes a Working Group on Wine, which, inter alia, is responsible for the effective implementation and operation of Section C and Annex 2-E of the Agreement. (3) Pursuant to paragraph 1 of Article 2.28 of the Agreement, a certificate authenticated in conformity with the laws and regulations of Japan, including a self-certificate established by a producer authorised by the competent authority of Japan, suffices as documentation serving as evidence that the requirements for the importation and sale in the European Union of wine products originating in Japan referred to in Article 2.25, 2.26 or 2.27 of the Agreement have been fulfilled. (4) Pursuant to subparagraph 2(a) of Article 2.28 of the Agreement, the forms to be used for certificates and the information to be provided on the certificates are to be adopted by decision of the Working Group on Wine established pursuant to Article 22.4 of the Agreement. (5) Pursuant to subparagraph 2(a) of Article 2.35 of the Agreement, the modalities concerning self-certification are to be adopted by the Working Group on Wine, HAS ADOPTED THIS DECISION: Article 1 1. The form to be used for certificates authenticated in conformity with the laws and regulations of Japan is set out in Annex I to this Decision. 2. The form to be used for self-certificates established by producers authorised by the competent authority of Japan is set out in Annex II to this Decision. 3. The modalities concerning self-certification by producers authorised by the competent authority of Japan are set out in Annex III to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. For the Working Group on Wine [ ¦] ANNEX I Text of image TEMPLATE OF CERTIFICATE ISSUED BY THE NATIONAL RESEARCH INSTITUTE OF BREWING [NRIB]FOR THE IMPORTS OF WINE PRODUCTS ORIGINATING IN JAPAN INTO THE EU (1) 1. Exporter (Full name and address) Third country of issue: JAPAN Simplified VI 1 Serial No (2): DOCUMENT FOR THE IMPORT OF WINE,GRAPE JUICE OR GRAPE MUST INTO THEEUROPEAN UNION 2. Consignee (name and address) 3. Customs stamp (for official EU use only) 4. Means of transport and transport details (3) 5. Place of unloading (if different from 2) 6. Description of the imported product (4) 7. Quantity in l/hl/kg 8. Number of containers (5) 9. Certificate The product described above is intended for direct human consumption and complies with the definitions and oenological practices authorised in Section C of Chapter 2 of the Agreement between the European Union and Japan for an Economic Partnership.  Name and address of the producer: Full name and address of the competent body: Place and date: National Research Institute of Brewing under the supervision of the Ministry of Finance of Japan 3-7-1, Kagamiyama, Higashihiroshima, Hiroshima, Japan Stamp of the competent body: Signature, name and title of official of the competent body: (1) In accordance with Article 2.28 of the Agreement between the European Union and Japan for an Economic Partnership. (2) This is the traceability number of the lot allocated by the NRIB. (3) Indicate: transport used for delivery to the point of entry into the EU; specify transport mode (ship, air, etc.), give name of ship, etc. (4) Indicate the following information:  Sale designation as it appears on the label (such as name of producer, wine-growing region, brand name, etc.);  Name of the country of origin: [indicate Japan];  Name of the GI, if relevant;  Actual alcoholic strength by volume  Colour of the product (state red, rosÃ ©, pink or white only);  Combined Nomenclature code (CN code). (5) A container means a recipient for wine of less than 60 litres. The number of containers may be the number of bottles. Text of image Attribution (entry into free circulation and issue of extracts) Quantity 10. No and date of customs document of release for free circulation and of the extract 11. Full name and address of consignee (extract) 12. Seal authority of the competent Available Attributed Available Attributed Available Attributed 13. Additional observations ANNEX II Text of image TEMPLATE OF SELF-CERTIFICATE FOR THE IMPORTS OF WINE PRODUCTS ORIGINATING INJAPAN INTO THE EUROPEAN UNION (1) 1. Exporter (Full name and address) Third country of issue: JAPAN Simplified VI 1 Serial No (2): DOCUMENT FOR THE IMPORT OF WINE,GRAPE JUICE OR GRAPE MUST INTO THEEUROPEAN UNION 2. Consignee (name and address) 3. Customs stamp (for official EU use only) 4. Means of transport and transport details (3) 5. Place of unloading (if different from 2) 6. Description of the imported product (4) 7. Quantity in l/hl/kg 8. Number of containers (5) 9. Certificate The product described above is intended for direct human consumption and complies with the definitions and oenological practices authorised in Section C of Chapter 2 of the Agreement between the European Union and Japan for an Economic Partnership. It has been produced by a producer who has been individually authorised by the National Tax Agency of Japan for the production of wine and by the National Research Institute of Brewing (NRIB) for the self-certification. The producer is subject to inspection and supervision by the NRIB.  Name, address and registration/authorisation number of the authorised producer: Full name and address of the competent body: Place and date: National Research Institute of Brewing under the supervision of the Ministry of Finance of Japan 3-7-1, Kagamiyama, Higashihiroshima, Hiroshima, Japan Stamp of the competent body: Signature, name and title of official of the competent body: (1) In accordance with Article 2.28 of the Agreement between the European Union and Japan for an Economic Partnership. (2) This is the traceability number of the lot allocated by the National Research Institute of Brewing (NRIB). (3) Indicate: transport used for delivery to the point of entry into the EU; specify transport mode (ship, air, etc.), give name of ship, etc. (4) Indicate the following information:  Sale designation as it appears on the label (such as name of producer, wine-growing region, brand name, etc.);  Name of the country of origin: [indicate Japan];  Name of the GI, if relevant;  Actual alcoholic strength by volume  Colour of the product (state red, rosÃ ©, pink or white only);  Combined Nomenclature code (CN code). (5) A container means a recipient for wine of less than 60 litres. The number of containers may be the number of bottles. Text of image 10. ANALYSIS REPORT (describing the analytical characteristics of the product described above) FOR GRAPE MUST AND GRAPE JUICE: No information required FOR WINE AND GRAPE MUST STILL IN FERMENTATION:  Actual alcoholic strength by volume: FOR ALL PRODUCTS:  Total sulphur dioxide content:  Total acidity: Stamp of the authorised producer: Place and date: Signature, name and title of the authorised producer: Text of image Attribution (entry into free circulation and issue of extracts) Quantity 11. No and date of customs document of release for free circulation and of the extract 12. Full name and address of consignee (extract) 13. Seal authority of the competent Available Attributed Available Attributed Available Attributed 14. Additional observations ANNEX III Modalities concerning Self-certification 1. The National Research Institute of Brewing, under the supervision of the Ministry of Finance of Japan, (a) individually appoints the producers authorised in Japan to draw up the self-certificates referred to in Article 2.28 of the Agreement between the European Union and Japan for an Economic Partnership; (b) supervises and inspects the authorised producers; and (c) notifies the European Union:  twice a year, in the months of January and July, of the names and addresses of the authorised producers together with their official registration numbers; and  without delay, of any modification of the names and addresses or withdrawal of any authorised producers. 2. The European Union publishes and updates without delay the names and addresses of the authorised producers in the list entitled Third countries competent bodies, designated laboratories and authorised wine producers and processors for drawing up VI-1 documents for wine imports into the EU' which is available on the official website of the European Commission: ec.europa.eu/agriculture/sites/agriculture/files/wine/lists/06.pdf